                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



BRUCE PARKER,

               Plaintiff,
                                                             CASE NO. 1:17-CV-956
v.
                                                             HON. ROBERT J. JONKER
UNKNOWN REDDIN, et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Kent’s Report and Recommendation in this

matter (ECF No. 67) and Plaintiff’s Objections (ECF No. 69). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections. The Court finds the Magistrate

Judge’s Report and Recommendation, which recommends granting the motion for summary
judgment filed by defendants Reddin, Klatt, Stevenson, and Stephan, factually sound and legally

correct.

         The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. In his objections, Plaintiff primarily reiterates and

expands arguments he has already made and which the Magistrate Judge properly considered.

Plaintiff’s objections do not address the Report and Recommendation in a persuasive way. None

of Plaintiff’s objections change the fundamental analysis in this matter. Summary judgment in

favor of Defendants Reddin, Klatt, Stevenson, and Stephan is appropriate, for the very reasons the

Report and Recommendation details.

         ACCORDINGLY, IT IS ORDERED:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 67) is

APPROVED AND ADOPTED as the opinion of the Court.

         2.       The motion for summary judgment filed by Defendants Reddin, Klatt, Stevenson,

and Stephan (ECF No. 53) is GRANTED.

         3.      For the same reasons that the Court dismisses Plaintiff’s claims, the Court discerns

no good-faith basis for an appeal within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997) (overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007)).




Dated:        January 22, 2020                 /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
